Citation Nr: 9906480	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO) which denied 
entitlement to service connection for a psychiatric disorder 
and entitlement to pension.  The veteran appealed the RO's 
denial of both issues.  However, as the RO granted the 
veteran pension benefits in December 1996, this issue is no 
longer before the Board.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current psychiatric disorder and his period of 
active service.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1998); 38 C.F.R. 
§ 3.303 (1998).  However, the threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records show that he complained 
during service of fatigue and poor appetite.  The records 
contain the notation that anorexia nervosa should be ruled 
out, however there is no further mention of that disorder in 
later entries.  The records do not show further complaints of 
anorexia nervosa or other psychiatric symptoms and his 
separation examination report is marked "normal" for the 
veteran's psychiatric state.  The veteran now contends that 
he manifested anorexia nervosa during service and that this 
disorder was the precursor to his current psychiatric 
disorder.

Post-service medical records dating back to July 1993 show 
that the veteran has sought treatment and counseling for 
depression.  He has been diagnosed with chronic depression, a 
personality disorder with dependent traits, an organic mental 
disorder characterized by memory deterioration, dysthymia, 
and apathy secondary to past severe alcohol dependence.  

The veteran was afforded a VA psychiatric examination in 
January 1994 which conclude in diagnoses of a history of 
major depression and a history of alcohol abuse, currently in 
remission.  In February 1998, the veteran underwent a VA 
psychiatric examination in which his depression, personality 
disorder and history of alcohol abuse diagnoses were 
confirmed.  In response to the RO's request that the VA 
examiner evaluate whether the veteran's current psychiatric 
condition arises out of anorexia nervosa during service, the 
examiner stated that anorexia nervosa has not been diagnosed 
since the veteran left the service and is not currently a 
factor.  The examiner also noted that the veteran had a 
normal psychiatric evaluation on military discharge and 
therefore, it is presumed the anorexia was successfully 
treated in service.

Aside from the veteran's own statements, there is no evidence 
of a nexus between the veteran's current psychiatric 
condition and any anorexia nervosa present during service.  
In fact, the VA psychiatric examination report reaches the 
contrary conclusion that no nexus exists.  In order to 
establish the nexus component of a well-grounded claim, the 
veteran must present competent medical evidence linking his 
current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps, 
126 F.3d at 1467-68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

